DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“agitation apparatus” in Claims 8 and 21, associated with a rotating drum [00025]. Although the specification describes an agitation apparatus 40, which “can utilize vibrations or polishing compounds to enhance operation” [00025], no structure for an agitation apparatus 40 (other than a rotating drum) which can “utilize” vibrations or polishing compounds is further described.
“agitation device” in Claim 22, not clearly associated with any structure [00037]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the agitation device.”  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an agitation device.”
Claim limitation “agitation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description describes an “agitation device” as something which “may utilize one or more of rotational tumbling, vibration, and materials to provide polishing or abrasion” [00037]. However, although a rotating drum structure is associated with the term “agitation apparatus” in the specification [00025], there is no structure clearly associated with the term “agitation device”; since the specification describes “materials to provide polishing or abrasion” UTILIZED BY a “agitation device,” the recited materials must be distinct from whatever agitation device utilizes them. Examiner considers the limitation to require a tumbling drum, since it is the only structure associated with a structure which functions to agitate.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 22 recites the limitation “the agitation device includes one or more of rotational tumbling, vibration, and materials to provide polishing and abrasion.” The limitation is indefinite, because it is not clear what structure must be considered “the agitation device”; “rotational tumbling” and “vibration” are both functions, NOT structures, and the specification does not describe “materials to provide polishing and abrasion” as an “agitation device,” but rather as something to be UTILIZED BY an “agitation device.” Claim 21 requires “an agitation apparatus,” which is associated with a rotating drum under 35 USC 112(f). Therefore, Examiner considers the functions of rotational tumbling, vibration, and utilization of materials to provide polishing and abrasion to be functions performed in some way by a rotating drum with which the term “agitation apparatus” in Claim 21 is associated in the specification.
Allowable Subject Matter
Claims 8-14, 16, 21, and 23-24 are allowed.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 8-14, 16, 21, and 23-24 are allowed over the closest prior art of record: 
Zenere (US 2014/0136549), Mark (US 10,000,011), and Summers et al. (WO 2015/143007)
Regarding Claim 8, US’549 teaches a method of manufacturing a plurality of 3D articles by an additive manufacturing system (stereolithography) (Abstract) comprising: receiving a solid model for an article (data description of an object to be formed); defining a three-dimensional arrangement of a plurality of 3D articles (2, 3, 80, 90) individually based on the solid model that are pairwise coupled together (Figs. 1-3, 6, 7, 9-12), an individual pair of the arrangement of 3D articles includes a first article (8,80) and a second article (support 3), a curved body (9, 90) couples a first surface of the first article to the second article, the curved body intersects the first surface to define a closed intersection curve that bounds a break surface 7 (Figs. 7, 12; [0103-0104]) with the first surface (Figs. 1-3, 5, 7, 9-12; [0038]).  Alternatively, the body can be considered to include first article (9,90), second article (body 2), and a curved body (8,80), which likewise forms break surface 7 and an angle (see Figs. 7, 12); and operating the print engine (stereolithographic machine) to fabricate the arrangement of 3D articles ([0007, 0029]; Claim 12).  
US’549 fails to teach explicitly that along the closed intersection curve a surface of the curved body subtends an acute angle. However, Figs. 7 and 12 suggest configurations in which along the closed intersection curve a surface of the curved body subtends an acute angle. Additionally, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size of a resistant section and breaking surface (Figs. 1-3, 6-7, and 9-12; [0102-0106]. It can be shown that tangents of the circular cross-sections of structures 8, 9 at the point of intersection form an angle that decreases as the distance between the centers increases. For example, two equal size spheres of radius R as suggested in the figures would have tangents forming an obtuse angle of 120 degrees at the intersection when the centers are a distance R apart. As the centers are moved apart, the size (diameter, or thickness) of fracture area 7 decreases, and the angle decreases to 90 degrees when the spheres or ellipsoids intersect at a 45 degree angle with a line connecting the centers of the ellipsoids or spheres and to 0 degrees where the distance between the spheres reaches a maximum of 2R (after this distance, the spheres would not intersect). Thus, the magnitude of the angle reflects the distance between the centers of the ellipsoids or spheres and thus the size of the fracture area, where the angle of the between tangents to 8 and 9 is twice the angle formed by a line connecting the centers of spheres and a radius drawn to a point of intersection. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’549 so that it is capable of forming a curved body which subtends an acute angle with the first surface through routine optimization in order to get a fracture surface with a desirable thickness for breaking it and further because Figs. 7 and 12 suggest an acute angle.
US’549 fails to teach unloading the arrangement of 3D articles from the print engine; loading the arrangement of 3D articles into an agitation apparatus (rotating drum); and operating the agitation apparatus to separate the three-dimensional arrangement of the plurality of 3D articles into individual 3D articles.
Mark (US’011) teaches a process for forming 3d objects by sintering, which is analogous to stereolithography, except with powder instead of liquid, and suggests agitating a large structure in order to break support structures into smaller subsections for easy removal from a chamber in which an object with its supports is made (Fig. 7; col. 6, lines 20-40). US’011 does not teach or suggest combination of steps, including unloading the arrangement (or alternatively, “array”) of 3D articles into an agitation apparatus (rotating drum) and operating the agitation apparatus to separate the three-dimensional arrangement of 3D articles into individual 3D articles.
Summers et al. (WO’007) teach unloading an arrangement/ array of 3D articles into an apparatus (“automated breakout system”), including a sloped bed and impellers (p. 17, lines 19-31), and vibrating the bed to separate the three-dimensional the three-dimensional arrangement of 3D articles into individual 3D articles (Abstract; p. 4, lines 1-9; p. 10, lines 19-26 and 30-31; p. 11, lines 5-11; p. 17, lines 19-31; and p. 18, lines 2-4). In addition, WO’007 teaches that the automated breakout system includes structures such as chutes, troughs, or slides and a vibration generator (p. 18, lines 20-27). WO’007 fails to teach a rotating drum, which is the structure with which Applicant’s “agitation apparatus” is associated and the structures of the automated breakout system are not considered to be an equivalent of Applicant’s rotating drum. Therefore, WO’007 fails to teach Applicant’s “agitation apparatus” as defined by the present application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712